Case 4:20-cv-05640-YGR Document 338-5 Filed 02/14/21 Page 1 of 12




                       Exhibit E
      Case 4:20-cv-05640-YGR Document 338-5 Filed 02/14/21 Page 2 of 12




                                         +1-212-474-1648

                                      lmoskowitz@cravath.com



                                                                             December 23, 2020

            Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)

Dear Jay:

                I write in response to your December 17, 2020 letter regarding Epic’s search of
and production from non-custodial files and centrally located document repositories and further
to the parties’ meet and confer on the same subject on December 22, 2020.

               I. Agreements

              Apple’s letter requests that Epic conduct targeted searches and collections for
certain agreements covered by Apple RFP Nos. 14, 22 and 119. Each of these requests seek “all
DOCUMENTS RELATING TO” a broad category of agreements.

               RFP No. 14: “All DOCUMENTS RELATING TO any terms and
               conditions, program agreements, license agreements, or any other
               contract or agreement (including related schedules and appendices)
               between YOU and any APP MARKETPLACE, DIGITAL
               PRODUCT STORE, or location (such as a website or physical
               store) offering APPS, IN-APP PRODUCTS, WEB APPS, and/or
               SOFTWARE, INCLUDING drafts and DOCUMENTS RELATED
               TO negotiation of any terms or provisions in any such contract”.

               RFP No. 22: “All DOCUMENTS RELATED to any agreements
               and/or contracts between YOU and any manufacturer of
               HANDHELD DEVICES or wireless carrier (such as Verizon)
               CONCERNING the pre-installation of YOUR APPS on
               HANDHELD DEVICES”.

               RFP No. 119: “All DOCUMENTS RELATING TO contemplated
               or actual distribution of any of YOUR APPS through Nvidia’s
       Case 4:20-cv-05640-YGR Document 338-5 Filed 02/14/21 Page 3 of 12
                                                                                                    2


               GeForce Now on any PLATFORM, INCLUDING any
               compensation or COMMISSIONS paid by YOU to Nvidia
               RELATING TO distribution of YOUR APPS; any compensation
               or COMMISSIONS paid by Nvidia to YOU RELATING TO
               distribution of YOUR APPS; and DOCUMENTS sufficient to
               show which of YOUR APPS is available through GeForce Now
               and on which PLATFORMS”.

               In responding to Apple RFP Nos. 14, 22 and 119, Epic objected to the requests on
the grounds that they are overly broad and unduly burdensome but, subject to those objections,
agreed to “perform a reasonable search for documents pursuant to the mutually agreed upon
Search Protocol”. What that was intended to convey is that Epic primarily would rely on the
agreed custodial searches to satisfy those requests. In fact, many of these agreements have
already been captured and produced to Apple pursuant to Epic’s custodial searches. See, e.g.,
EPIC_00231672, EPIC_00576493.

                That language was not intended to foreclose that Epic may consult central
repositories to satisfy aspects of those requests (i.e., to obtain the agreements themselves), if
doing so was reasonable and proportional to the needs of the case. To be clear, Epic confirms
that, in response to Apple RFP Nos. 14 and 119, it is conducting a reasonable search of its
central repositories for executed versions of its Fortnite distribution agreements with platform
providers and other distributors, including Google, Sony, Microsoft, Nintendo and Nvidia. In
response to Apple RFP No. 22, Epic also is conducting a reasonable search of its central
repositories for agreements with original equipment manufacturers and wireless carriers relating
to the preinstallation of the Epic Games app on Android devices.

               II. Data

                Apple’s December 17, 2020 letter inquires about Epic’s collection and production
of data sought by Apple RFP Nos. 17, 46, 56, 60, 64, 65 and 74, which seek: (a) financial data;
(b) user data; (c) transactional data; and (d) data about the Epic Games Store (“EGS”). These
four categories of requests are addressed in turn.

                      A. Financial Data

              Apple RFP Nos. 17 and 46 seek financial data regarding Epic’s distribution of its
games and in-game content.

               RFP No. 17: DOCUMENTS, including data, showing the amount
               in COMMISSIONS, fees, OR advertising revenue that any
               DIGITAL PRODUCT STORE has received as a result of
               distributing YOUR DIGITAL PRODUCTS such as Fortnite to
               users of Android MOBILE DEVICES, INCLUDING the total
               amount any such store has received, any periodic fee such store has
               received, AND the COMMISSION percentage such store has
               received per unit distributed of YOUR DIGITAL PRODUCTS.
      Case 4:20-cv-05640-YGR Document 338-5 Filed 02/14/21 Page 4 of 12
                                                                                               3


              RFP No. 46: DOCUMENTS sufficient to show YOUR earnings,
              revenues, sales, and profits from the download or purchase of any
              of YOUR APP(S), IN-APP PRODUCT(S), WEB APP(S), and/or
              SOFTWARE on each PLATFORM on which such APPs are
              available.

              Epic responded to these requests by agreeing to search “centrally located or other
reasonably accessible repositories” for responsive data. This language was intended to convey
that Epic would be searching central sources—namely, its internal databases—for responsive
data.

                With respect to RFP No. 17, Epic will produce data regarding the monthly
platform fees paid to Google and Samsung in connection with the distribution of Epic’s apps
through their respective Android stores from January 2017 through October 2020.

                With respect to RFP No. 46, Epic does not track its costs (other than platform
fees) by platform. Thus, Epic will produce data regarding the monthly platform fees paid to third
parties in connection with the distribution of its games on non-Android devices and platforms
from January 2017 through October 2020. In addition, Epic will produce data regarding its gross
revenue (from games and other sources), costs of sales, gross income, gross margin, total
operating expense and net income for the same period.

                      B. User Data

              Apple RFP Nos. 64 and 65 seek a broad set of Fortnite user data.

              RFP No. 64: DOCUMENTS sufficient to show, for each user ID
              associated with Fortnite, on a monthly basis:

              a. the total time in hours that user ID was used to play Fortnite on
              each PLATFORM;
              b. the number of days on which the user ID was used to play
              Fortnite on each PLATFORM;
              c. the quantity of V-bucks purchased by that user ID while
              accessing Fortnite on each PLATFORM;
              d. the quantity of V-bucks redeemed by that user ID while
              accessing Fortnite on each PLATFORM;
              e. the number of matches played by that user ID on each
              PLATFORM;
              f. any categorization of the user ID by frequency of gameplay (e.g.,
              light user or power user);
              g. whether the user ID purchased a Battle Pass and, if so, whether
              the user ID completed the Battle Pass; and
              h. whether the user ID engaged with Party Royale or any event in
              Fortnite (e.g., a live concert) and, if so, on which PLATFORM.

              Since Fortnite launched in July 2017, there have been more than 400 million total
users who have accessed the game and there are regularly tens of millions of users who access
        Case 4:20-cv-05640-YGR Document 338-5 Filed 02/14/21 Page 5 of 12
                                                                                                  4


the game in any given month. Apple RFP No. 64 thus can be read to call for hundreds of
millions, if not billions, of rows of data. Collecting and producing that volume of data would be
significantly burdensome and disproportionate to the needs of the case. Instead, Epic proposes to
produce the requested data for a sample of over 20 million Fortnite user accounts. For each user
in the sample and for each platform on which the user played in a given month, the data set
would include: (1) the time played in hours (RFP No. 64(a)); (2) the number of separate days
played (RFP No. 64(b)); (3) the quantity of V-Bucks purchased (RFP No. 64(c)); (4) the quantity
of V-Bucks redeemed1 (RFP No. 64(d)); (5) the number of matches played (RFP No. 64)(e));
and (6) the number of in-game events attended (RFP No. 64(h)). In addition, the data set would
indicate whether the user purchased a Battle Pass and the Battle Pass level the user reached
during the month (RFP No. 64(g)). The data set would not include any information regarding the
categorization of the user based on frequency of gameplay (RFP No. 64(f)) because Epic does
not so categorize. Please confirm whether Apple is willing to accept the sample of data
responsive to RFP No. 64 proposed above.

               RFP No. 65: For each PLATFORM on which Fortnite is
               available, DOCUMENTS sufficient to show how many times
               Fortnite has been installed on each PLATFORM; the number and
               percentage of all Fortnite users who have accessed Fortnite on that
               PLATFORM; the total number of hours that Fortnite has been
               played on that PLATFORM; and the number and percentage of
               average daily Fortnite users who access Fortnite on that
               PLATFORM.

               RFP No. 65 is largely duplicative of the data Apple separately has requested in
connection with Interrogatory No. 1, which seeks monthly data regarding the total number of
users and hours played on each platform. Epic plans to produce a data set responsive to Apple
Interrogatory No. 1 in the next few days. If Apple believes it needs data responsive to RFP No.
65 on a cumulative, rather than monthly basis, Epic is available to meet and confer after Apple
has had an opportunity to review the data set produced in response to Interrogatory No. 1. Epic
does not track information regarding installations of Fortnite across all platforms in the ordinary
course.

                       C. Transactional Data

               Apple’s letter raises its request for transaction-level data in connection with its
RFP No. 74, which seeks data regarding two different types of transactions since August 1, 2020:
(1) purchases using real money and (2) redemptions of V-Bucks for in-game content.

               RFP No. 74: For each and every sale of a DIGITAL PRODUCT in
               Fortnite since August 1, 2020, INCLUDING any sale of V-bucks



    1
      In the ordinary course, Epic does not track the platform on which users redeemed V-Bucks
for digital content. For purposes of Epic’s response to this RFP, redemptions will be assigned to
the platform on which the user spent the majority of their time on the day of the redemption.
        Case 4:20-cv-05640-YGR Document 338-5 Filed 02/14/21 Page 6 of 12
                                                                                                  5


               or redemption of a DIGITAL PRODUCT (e.g., skins) in exchange
               for V-bucks, DOCUMENTS sufficient to show:

               a. the user ID (or other identifying information) of the Fortnite
               user who engaged in each such transaction;
               b. the PLATFORM on which such transaction occurred;
               c. the identity and quantity of each DIGITAL PRODUCT sold or
               redeemed;
               d. the date of each transaction;
               e. the price paid by the Fortnite user in connection with each
               transaction;
               f. the refund request, if any, by the Fortnite user, and the
               disposition of the refund request;
               g. YOUR gross and net revenues from each transaction;
               h. the amount of any fees or COMMISSIONS paid by YOU to any
               third party in connection with each sale, and the identity of such
               third party; and
               i. if the transaction was made on one of DEFENDANT’s
               HANDHELD DEVICES, whether the sale was made using
               DEFENDANT’S IAP or EPIC DIRECT PAYMENT.

               As with Apple RFP No. 64, Apple RFP No. 74 encompasses an enormous volume
of data. Even for the limited time period from August 1, 2020 to present, the combined number
of purchases and redemptions for millions of users totals at least tens of millions of transactions.
Collecting and producing that volume of data would be significantly burdensome and
disproportionate to the needs of the case. Instead, Epic proposes to produce the requested data
for the same sample of over 20 million Fortnite user accounts described above.2

              Epic maintains slightly different types of data depending on the type of
transaction. Thus, what Epic can produce will vary slightly for real money transactions versus
V-Bucks redemptions.

                Specifically, for real money purchase transactions in the sample, Epic can
produce the following data: (1) Epic account ID (RFP No. 74(a)); (2) platform (RFP No. 74(b));
(3) item (RFP No. 74(c)); (4) quantity (RFP No. 74(c)); (5) transaction date (RFP No. 74(d)); (6)
revenue in U.S. dollars (RFP No. 74(e)); and (7) net revenue in U.S. dollars (after platform fees)
(RFP No. 74(g-h)). Also, for purchases made on iOS devices, the data set would include data
regarding whether the purchases were made using IAP or Epic Direct payment (RFP No. 74(i)).
Regarding refunds (RFP No. 74(f)), for real money purchases, Epic does not have complete
refund data for transactions processed by third parties, and the refund data it does have is housed
in a separate database from its transactional data. Epic is still investigating whether and to what




    2
      The production would include data only for those users in the sample who actually made
transactions during the time period called for by the request.
        Case 4:20-cv-05640-YGR Document 338-5 Filed 02/14/21 Page 7 of 12
                                                                                                   6


extent it is feasible and if so, how burdensome it would be, to provide refund-related data on a
transaction-by-transaction basis. Epic will follow up after it has completed this investigation.

                For each redemption of V-Bucks for in-game content in the sample, Epic can
produce the following data: (1) Epic account ID (RFP No. 74(a)); (2) primary platform (RFP
No. 74(b))3; (3) item type (RFP No. 74(c)); (4) transaction date (RFP No. 74(d)); (5) base price
in V-Bucks (RFP No. 74(e)); (6) actual price paid in V-Bucks (RFP No. 74(e)); and (7) refund
information (if applicable) (RFP No. 74(f)). Revenue and commission data (RFP No. 74(g)-(h))
is not applicable to V-bucks redemptions.

               Please confirm whether Apple is willing to accept the proposed sample of data
responsive to RFP No. 74 as described above.

                      D. EGS Data

               Apple RFP Nos. 56 and 60 seek certain EGS data.

               RFP No. 56: From the inception of YOUR DIGITAL PRODUCT
               STORE through the present, DOCUMENTS, including data,
               sufficient to show – by week, month, or quarter – the number of
               DIGITAL PRODUCTS (e.g., games and in-game purchases)
               available on YOUR DIGITAL PRODUCT STORE, INCLUDING
               DOCUMENTS RELATED TO the number of such DIGITAL
               PRODUCTS per platform (e.g., Mac versus PC) and whether each
               such DIGITAL PRODUCT is zero-priced or non-zero priced.

               RFP No. 60: From the inception of YOUR DIGITAL PRODUCT
               STORE through the present, DOCUMENTS, including data,
               sufficient to show – by week, month, or quarter – the amount in
               U.S. dollars that YOU have received in COMMISSIONS from
               sales of DIGITAL PRODUCTS through YOUR DIGITAL
               PRODUCT STORE, INCLUDING:

               a. DOCUMENTS showing the amount generated from initial
               downloads; and
               b. DOCUMENTS showing the amount generated from sales of IN-
               APP PRODUCTS.

              Apple’s December 17, 2020 letter requests data responsive to Apple RFP Nos. 56
and 60 on a weekly basis. But the RFPs themselves seek EGS data “by week, month, or quarter”
(emphasis added). Epic has already begun collecting the requested data on a monthly basis, in




    3
     Epic can only provide data regarding the primary platform for the same reason as discussed
above.
        Case 4:20-cv-05640-YGR Document 338-5 Filed 02/14/21 Page 8 of 12
                                                                                                      7


part, because that is how it tracks the relevant data in the ordinary course. Accordingly, that is
how Epic intends to proceed with producing data in response to these requests.

                Specifically, in response to RFP No. 56, Epic will produce monthly data
regarding the number of base games and “add-on” products available through EGS and whether
they were available for purchase or for free. Add-on products include digital content that EGS
users can acquire through in-app purchases. Epic does not separately track the number of PC
versus Mac products in the ordinary course and, therefore, will not be producing data in response
to this portion of the request.

               In response to RFP No. 60, Epic will produce monthly data regarding (1) the
amount of revenue associated with each game and add-on product that was available in EGS, and
(2) the payouts to developers in connection with each title (i.e., game and associated add-on
products) available in EGS. Epic does not track its “commissions” or retained revenue share on
a per product basis and, therefore, will not be producing data in response to this portion of the
request.

               III. Studies, Reports and Analyses

                Apple’s letter also asks that Epic conduct targeted searches of its central
repositories for “[v]arious studies, reports, analyses, strategy documents, surveys, and market
research” sought by Apple RFP Nos. 23, 66, 116, 129-132 and 134. Based on a reasonable
inquiry, there does not appear to be a central repository that houses these types of documents to
the extent they exist. Instead, such documents are reasonably expected to be located in the files
of Epic’s 17 document custodians in this case, who cover all relevant parts of Epic’s business.
Epic’s search protocol not only includes emails for these custodians but also shared Google
Drive folders that they use in the ordinary course of business on matters relevant to the issues in
this case. Moreover, as detailed in the attached Appendix A, various search terms—the vast
majority of which were supplied by Apple itself—are likely to elicit documents responsive to
these requests.4 Therefore, Epic already has conducted a reasonable search for these documents
and has been and will be producing responsive, non-privileged documents that are located from
that search.

                                               *****

               Epic is available to meet and confer.


                                                  Sincerely,



                                                  s/ Lauren A. Moskowitz



    4
     Appendix A does not purport to represent an exhaustive list of the terms that may elicit
documents responsive to the requests specified, just those that are most readily apparent.
        Case 4:20-cv-05640-YGR Document 338-5 Filed 02/14/21 Page 9 of 12
                                                                            8



Jay P. Srinivasan
GIBSON, DUNN & CRUTCHER LLP
jsrinivasan@gibsondunn.com
AppleAppStoreDiscovery@gibsondunn.com

E. Joshua Rosenkranz
William F. Stute
ORRICK, HERRINGTON & SUTCLIFFE LLP
jrosenkranz@orrick.com
    wstute@orrick.com

Steve W. Berman
Robert F. Lopez
Ronnie Siedel Spiegel
Shana E. Scarlett
Ben Siegel
Ted Wojcik
Ben Harrington
HAGENS BERMAN SOBOL SHAPIRO LLP
steve@hbsslaw.com
    robl@hbsslaw.com
        ronnie@hbsslaw.com
           shanas@hbsslaw.com
              bens@hbsslaw.com
                  tedw@hbsslaw.com
                      benh@hbsslaw.com

Mark C. Rifkin
Rachele R. Byrd
Matthew M. Guiney
Brittany N. DeJong
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
rifkin@whafh.com
    byrd@whafh.com
       guiney@whafh.com
           dejong@whafh.com

Encl.

BY EMAIL
                           Case 4:20-cv-05640-YGR Document 338-5 Filed 02/14/21 Page 10 of 12
                                                                                                                                        9


                                                               Appendix A

                                  RFPs                                                       Agreed Upon Search Strings
RFP No. 23: DOCUMENTS CONCERNING any market research YOU                           (consum* OR user* OR player) w/5 (prefer* OR
have conducted or commissioned RELATED TO consumer preferences                      behav* OR trend* OR pattern* OR tend* OR typical*
for playing games on particular PLATFORMS.                                          OR survey* OR unique OR retain* OR retention*)

RFP No. 66: All DOCUMENTS RELATED to the ability and tendency of                   crossplay*
users to access YOUR APPS and purchase DIGITAL CONTENT within
                                                                                   ((platform* OR console*) w/5 (cross* OR across OR
YOUR APPS on multiple PLATFORMS, INCLUDING all
                                                                                    multiple OR more OR switch* OR chang* OR
DOCUMENTS discussing:
                                                                                    substitut*))
       a. the number and/or percentage of users who have accessed any
       of YOUR APPS (including Fortnite) on multiple PLATFORMS;                    “cross-progression”
       b. any DOCUMENTS CONCERNING the actual or estimated                         (cross* w/5 progress*)
       tendency of users to access any of YOUR APPS (including
       Fortnite) on one or more different PLATFORMS;
       c. any DOCUMENTS CONCERNING the actual or estimated
       tendency of users to acquire and/or redeem IN-APP PRODUCTS
       (INCLUDING V-bucks and DIGITAL PRODUCTS redeemed in
       exchange for V-bucks) on different PLATFORMS; and
       d. any DOCUMENTS CONCERNING the HANDHELD
       DEVICES and NONHANDHELD DEVICES used by users of any
       of YOUR APPS (including Fortnite) who have accessed the APP
       on one or more PLATFORMS.

RFP No. 116: All DOCUMENTS RELATING TO YOUR internal                               (“Epic Online Services” OR “EOS”) w/10 (market*
projections, business plans, budgets, forecasts, sales or profit projections,       OR contract* OR agreement* OR license* OR
planning analyses, strategies, or models regarding Epic Online Services.            distribut* OR “PR” OR campaign OR advert* OR
                                                                                    promot* OR secur* OR safe* OR harmful* OR
                                                                                    fraud* OR cheat* OR decept* OR privacy OR cross*
                                                                                    OR across OR multiple OR more OR switch* OR
                                                                                    chang* OR substitut* OR platform*);
                       Case 4:20-cv-05640-YGR Document 338-5 Filed 02/14/21 Page 11 of 12
                                                                                                                           10


RFP No. 129: All DOCUMENTS RELATING TO consumers’                         (consum* OR user* OR player) w/5 (prefer* OR
purchasing and/or spending behavior on APPS or IN-APP PRODUCTS,            behav* OR trend* OR pattern* OR tend* OR typical*
INCLUDING STUDIES and ANALYSES RELATED TO consumers’                       OR survey* OR unique OR retain* OR retention*)
price sensitivity for purchases of APPS or IN-APP PRODUCTS, the
factors that affect consumers’ decisions to purchase APPS or IN-APP
PRODUCTS, and/or any differences in consumer purchasing and/or
spending behavior on different PLATFORMS and the reasons therefor.

RFP No. 130: All DOCUMENTS RELATING TO the extent to which                crossplay*
Fortnite players change from playing Fortnite on one PLATFORM to
                                                                          ((platform* OR console*) w/5 (cross* OR across OR
playing on another PLATFORM, INCLUDING STUDIES, ANALYSES,
                                                                           multiple OR more OR switch* OR chang* OR
or COMMUNICATIONS RELATING TO the factors affecting such
                                                                           substitut*))
PLATFORM migration.
                                                                          “cross-progression”
                                                                          (cross* w/5 progress*)
RFP No. 131: All DOCUMENTS RELATED TO any anticipated or                  iOS* OR Android* OR “App Store” OR “Google
actual effect of Fortnite’s removal from the App Store to YOU,             Play” OR “Play Store” OR GPS*
INCLUDING all STUDIES, ANALYSES, or COMMUNICATIONS
                                                                          (Fortnite* OR fn* OR “Fortcraft”) w/10 (store* OR
RELATED TO the extent to which iOS Fortnite users continued playing
                                                                           market* OR distribut* OR channel* OR pric* OR
iOS Fortnite, continued purchasing IN-APP PRODUCTS through iOS
                                                                           pay* OR mone* OR transfer* OR approv* OR
Fortnite, migrated to another PLATFORM, and/or ceased using iOS
                                                                           reject* OR delist* OR ban* OR ceas* OR complain*
Fortnite temporarily or permanently, all STUDIES, ANALYSES, or
                                                                           OR “PR” OR campaign OR advert* OR promot* OR
COMMUNICATIONS RELATED TO the anticipated or actual effect of
                                                                           secur* OR safe* OR harmful* OR fraud* OR cheat*
Fortnite’s removal from the App Store on the number of Fortnite
                                                                           OR decept*)
downloads, sales of IN-APP PRODUCTS, or time spent by Fortnite users
in other PLATFORMS, and all STUDIES, ANALYSES, or                         (Epic OR business*) w/10 (model* OR “economics”
COMMUNICATIONS RELATED TO the projected or actual financial                OR “ecosystem” OR revenue* OR gross* OR profit*
impact to YOU from Fortnite’s removal from the App Store.                  OR split* OR “income” OR upside* OR budget* OR
                                                                           forecast* OR mone* OR strategy OR perform* OR
                                                                           pipeline* OR exclusive* OR (free w/5 (app* OR
                                                                           game*)))
                        Case 4:20-cv-05640-YGR Document 338-5 Filed 02/14/21 Page 12 of 12
                                                                                                                              11


RFP No. 132: All DOCUMENTS RELATED TO any anticipated or                     iOS* OR Android* OR “App Store” OR “Google
actual effect of Fortnite’s removal from the Google Play Store to YOU,        Play” OR “Play Store” OR GPS*
INCLUDING all STUDIES, ANALYSES, or COMMUNICATIONS
                                                                             (Fortnite* OR fn* OR “Fortcraft”) w/10 (store* OR
RELATED TO the anticipated or actual effect of Fortnite’s removal from
                                                                              market* OR distribut* OR channel* OR pric* OR
the Google Play Store on the number of Fortnite downloads, sales of IN-
                                                                              pay* OR mone* OR transfer* OR approv* OR
APP PRODUCTS, or time spent by Fortnite users in other
                                                                              reject* OR delist* OR ban* OR ceas* OR complain*
PLATFORMS, and all STUDIES, ANALYSES, or
                                                                              OR “PR” OR campaign OR advert* OR promot* OR
COMMUNICATIONS RELATED TO the projected or actual financial
                                                                              secur* OR safe* OR harmful* OR fraud* OR cheat*
impact to YOU from Fortnite’s removal from the Google Play Store.
                                                                              OR decept*)
                                                                             (Epic OR business*) w/10 (model* OR “economics”
                                                                              OR “ecosystem” OR revenue* OR gross* OR profit*
                                                                              OR split* OR “income” OR upside* OR budget* OR
                                                                              forecast* OR mone* OR strategy OR perform* OR
                                                                              pipeline* OR exclusive* OR (free w/5 (app* OR
                                                                              game*)))
RFP No. 134: All DOCUMENTS RELATED TO presentations and                      “Board of Directors”
reports provided by YOU to YOUR Board of Directors, INCLUDING
                                                                             (Epic OR business*) w/10 (model* OR “economics”
presentations or reports RELATED TO YOUR APPS (INCLUDING
                                                                              OR “ecosystem” OR revenue* OR gross* OR profit*
Fortnite), YOUR DIGITAL PRODUCT STORE, Unreal Engine, EPIC
                                                                              OR split* OR “income” OR upside* OR budget* OR
DIRECT PAYMENT, APPLE, and/or YOUR financial statements or
                                                                              forecast* OR mone* OR strategy OR perform* OR
performance, and also INCLUDING all COMMUNICATIONS
                                                                              pipeline* OR exclusive* OR (free w/5 (app* OR
CONCERNING such reports and presentations.
                                                                              game*)))
